Citation Nr: 1720732	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to October 1967.  He is in receipt of the Purple Heart Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

On his substantive appeal, the Veteran requested a Travel Board hearing.  He was scheduled for a Travel Board hearing on October 17, 2011, but did not appear at his hearing or request to reschedule the hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).

In February 2015, the Board reopened the claim based on new and material evidence and remanded for a new VA psychiatric examination.  The appeal was remanded again in May 2016 for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue on appeal has been recharacterized as indicated on the front page of this decision to encompass all psychiatric disorders.


FINDINGS OF FACT

1.  PTSD is not attributable to or related to service.  

2.  A psychiatric disability, diagnosed as depression, was not manifest during service or within one year of service and is not attributable to service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD and depression, was not incurred in or aggravated by service and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in an October 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and VA records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, a psychosis will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than a Veteran's service records may corroborate a Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs do not reflect any complaints, findings, treatment, or diagnosis of psychiatric disease or injury.  The September 1967 discharge examination included a psychiatric evaluation, in which the findings were noted to be normal.  There are no records of psychiatric complaints or diagnosis during the post-service presumptive year.

The Veteran's post-service treatment records are silent until he was afforded a VA psychiatric examination in September 1986 which yielded a diagnosis of adjustment disorder with depressed mood.  The examiner did not attribute the diagnosis to service nor indicate that the onset was within one year of discharge.  PTSD was not diagnosed.  The examiner noted that the Veteran was addicted to drugs and suffered from acute alcoholism from his time in Vietnam until 1983 when the Veteran quit using drugs and alcohol.  Further, the examiner found that the Veteran did not serve on the frontlines of Vietnam and was not involved in active combat.  The examiner opined that the Veteran did not have the classic symptoms of PTSD, but seemed to have a longstanding history of being depressed, which was possibly an attitudinal problem that had not changed.

In September 2006, the Veteran underwent a PTSD screening by a VA psychiatrist which yielded a diagnosis of PTSD and major depressive disorder, recurrent.  No rationale was provided for these diagnoses.  The Veteran had been divorced numerous times, suffered the death of both of his parents while he was young, lived in an orphanage for years, and had endured financial hardship.  He had quit drinking alcohol 25 years prior, but has been smoking about two marijuana joints a day since 2001 as he believed it "takes care of everything."

In a December 2008 statement, the Veteran stated that his claim should be granted as he was in a state of financial hardship.

In February 2009, the Veteran underwent a VA examination for PTSD which yielded a diagnosis of depressive disorder, not otherwise specified (NOS).  The Veteran shared that his parents died when he was young and that he and his siblings were placed in an orphanage.  His adoptive parents sent him to a military school as he was unruly.  The Veteran dropped out of school his senior year and enlisted.  He served in a non-combat role in Vietnam, but witnessed a Marine being shot in the head by a child and fellow Marines shooting the child.  Further, the Veteran was awarded with a Purple Heart Medal as a grenade fragment struck his skull as he was passing a NCO bar.  The examiner opined that the Veteran did not meet the criteria for PTSD, yet had depression NOS as he was scared and desired to be alone.

In an April 2010 statement, the Veteran expressed his disagreement with the March 2010 Statement of the Case that denied service connection for a psychiatric disability.  He asserted that the trauma from being wounded and witnessing killing caused his mental health disorder.

During a June 2010 VA mental health home visit, the Veteran showed symptoms of depression and reported financial troubles.  He agreed to follow-up with a VA social worker.  On multiple occasions in June 2010, VA physicians diagnosed the Veteran with PTSD since childhood based on the deaths of his parents when he was young, abuse he suffered in the orphanage, and the traumatic events he witnessed in Vietnam.

An August 2010 VA mental health assessment diagnosed the Veteran with anxiety and rule out PTSD.  The Veteran stated that he suffered from anxiety and depressed mood, in part, because of financial stressors.  He reported that he smoked marijuana daily to relieve anxiety.  

In June 2016, the Veteran was afforded a VA examination to resolve the issue of the etiology of his psychiatric disability to include whether he has PTSD and whether any psychiatric disability is etiologically related to service.  The examiner reviewed the pertinent records and examined the Veteran.  The current diagnosis was unspecified depressive disorder.  The Veteran denied any history of mental health problems prior to entering the service and reported some mental health treatment while in-service, yet his STRs were unremarkable.  He reported being made aware of his mental health condition after his three post-service divorces.  The Veteran reported that his childhood was lousy and stated that there was physical and sexual abuse.  His parents passed away when he was 5-years-old, so he lived in an orphanage for five years until he was adopted.  During his service in Vietnam, he did not make friends and was ashamed of being relieved of duty.  Post-service, the Veteran had difficulty maintaining healthy relationships and reported an estranged relationship with his adult son from his second marriage.  After being discharged, he worked for himself as a carpenter.  Since retirement, he relied on a Social Security and VA benefits.  The Veteran reported that he was an alcoholic until 1982 and regularly smoked marijuana until 2011.  While on active duty as a Communications Specialist in Vietnam, the enemy would drop mortars around his position daily, which scared the Veteran to the point that he no longer showed up for work.  Also, the Veteran suffered shrapnel wound to his head.  The examiner opined that the stressor did not support the criteria for PTSD, but instead was diagnosed with depressed mood and chronic sleep impairment.  In recent years, the examiner noted that the Veteran stabilized with alcohol abstinence since 1982, marijuana abstinence since 2011, and a supportive relationship with his live-in girlfriend, but with daily depression symptoms.  The examiner opined that the Veteran's current psychiatric disability was less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event.  The examiner explained that based on the interview, the Veteran does not meet the DSM-5 criteria for PTSD as there was no response provided for criteria B through H.  The Veteran's report of distress related to his experiences in Vietnam were normative and non-pathological.  His clinical presentation was consistent with depression, yet the etiology of his depression was uncertain and likely involved several life factors including the progression of Parkinson's disease, financial strain, history of substance abuse, and childhood trauma.  Therefore, the examiner diagnosed the Veteran with unspecified depressive disorder.  The examiner was unable to establish a nexus between the Veteran's current depression and his in-service experiences as there were fifty years of post-service life and not enough evidence available to support that the Veteran's depression is at least as likely as not caused by his service considering his STRs are unremarkable and his mental health treatment records did not develop until 2009.  Thus, the examiner opined that it is less likely than not (less than a 50 percent probability) PTSD or depression was incurred in or caused by his service.  Also, there is not sufficient evidence that his depression pre-existed the military.  The Veteran reported in his September 1986 VA examination that he was "always depressed" even before the service, there is no further evidence to corroborate this statement such as any post-service mental health records demonstrating such diagnosis or treatment.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the June 2016 examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that a psychiatric disability had its onset during service.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Board finds that the preponderance of the probative evidence is against a finding that the Veteran has PTSD that is related to service.  VA physicians diagnosed the Veteran with PTSD in September 2006 and multiple times in June 2010; however, childhood abuses were part of the rationale behind these diagnoses.  A June 2010 VA physician diagnosed the Veteran with PTSD since childhood as his stressors preceded service.  Conversely, the VA examinations in September 1986, February 2009, and June 2016 found that the Veteran does not meet the criteria for a PTSD diagnosis in part because his stressors did not support that diagnosis.  The June 2016 VA examination found that the Veteran's report of distress related to his experiences in Vietnam are normative and non-pathological.  Thus, the most probative evidence establishes that PTSD did not have an in-service onset, an onset in the presumptive period, or that they are otherwise etiologically related to service.  The Veteran has post-service psychiatric diagnoses of depression, yet the etiology of his depression is uncertain and likely involves several life factors including the progression of Parkinson's disease, financial strain, history of substance abuse, and childhood trauma.  Further, the most probative evidence establishes that the diagnoses did not have an in-service onset, an onset in the presumptive period, or that they are otherwise etiologically related to service.  Thus, service connection for a psychiatric disability, diagnosed as depression, is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


(Continued on the next page)
ORDER

Service connection for a psychiatric disability, to include PTSD and depression, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


